IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


    STATE OF DELAWARE,                            )
                                                  )
                                                  )
           v.                                     ) I.D. No. 1602004456A
                                                  )
                                                  )
    JONATHAN JOHNSON,                             )
                                                  )
                  Defendant.                      )

                                              ORDER

                                   Submitted: March 4, 2021
                                    Decided: April 13, 2021
                                   Corrected: April 14, 20211

       Upon Consideration of Defendant’s Motion to Strike the State’s Response,
                                    DENIED.

     Upon Consideration of the Commissioner’s Report and Recommendation that
          Defendant’s Motion for Postconviction Relief Should be Denied,
                                  ADOPTED.

    Upon Consideration of Defendant’s Appeal from the Commissioner’s Report and
         Recommendation on Defendant’s Motion for Postconviction Relief,
                                     DENIED.

Allison Abessinio, Deputy Attorney General, Department of Justice, Wilmington,
Delaware. Attorney for the State.

Jonathan Johnson, James T. Vaugh Correctional Center, Smyrna Delaware, pro se.

MEDINILLA, J.
1
    This version corrects the omission of Defendant’s letter filed on January 22, 2021.
                                                   1
       AND NOW TO WIT, this 14th day of April, 2021, upon consideration of

Defendant Jonathan Johnson’s (Defendant) Motion for Postconviction Relief, the

Commissioner’s Report and Recommendation, Defendant’s Objections to the

Commissioner’s Report and Recommendation, the State’s Response to Defendant’s

Objection, Defendant’s Motion to Strike the State’s Response, the sentence imposed

upon Defendant, and the record in this case, it appears to the Court that:

       1.     Defendant was charged with multiple offenses, after law enforcement

executed a search warrant of his home and located firearms, ammunition, heroin,

cocaine, and marijuana.2       On January 27, 2017, Defendant filed a Motion to

Suppress,3 later denied.4 On April 25, 2017, the day of trial, Defendant accepted a

plea to one count of Drug Dealing and one count of Possession of a Firearm During

the Commission of a Felony (PFDCF).5 The State entered a nolle prosequi on the

remaining charges.

       2.     On July 26, 2017, the State filed a Motion to Declare Defendant a

Habitual Offender and to be sentenced on the PFDCF charge under 11 Del. C. §



2
  On September 12, 2016, a Superior Court grand jury returned an indictment against Defendant
for the following charges: Drug Dealing (two counts), Aggravated Possession (two counts),
Possession of a Firearm During the Commission of a Felony (two counts), Carrying a Concealed
Deadly Weapon (one count), Possession of a Firearm by a Person Prohibited (two counts),
Possession of Ammunition by a Person Prohibited (two counts), Possession of Drug
Paraphernalia, and Endangering the Welfare of a Child (four counts).
3
  Motion to Suppress, D.I. 21.
4
  Trial Calendar/Suppression Hearing: Motion Denied, D.I. 29.
5
  See Trial Calendar – Pled Guilty PSI Ordered, D.I. 39.
                                              2
4214.6 On October 27, 2017, the Court granted the State’s motion,7 and sentenced

Defendant to the minimum mandatory twenty-five years at Level V for the PFDCF

charge, and to probation for the Drug Dealing offense.8

       3.     On October 17, 2018, Defendant filed a Motion for Postconviction

Relief (Rule 61) under Superior Court Criminal Rule 61.9 Between October 2019

and January 2020, Defendant also filed a Petition for Writ of Mandamus with this

Court,10 a Petition for an Evidentiary Hearing,11 and a Motion to Stay the

consideration of his Rule 61 Motion.12 During the pendency of his Rule 61 Motion,

Defendant also filed a Petition for Writ of Mandamus with the Delaware Supreme

Court. On April 15, 2020, the Supreme Court denied his petition.13 On May 14,

2020, the State filed responses to each of Defendant’s pending motions.

       4.     This Court referred Defendant’s pending motions to Superior Court

Commissioner, Katherine L. Mayer for proposed findings of fact and conclusions of

law pursuant to 10 Del. C. § 512(b) and Superior Court Criminal Rule 62(a)(5).14



6
  State’s Motion to Declare Johnson an Habitual Offender, D.I. 41; see 11 Del. C. § 4214
7
  State’s Motion to Declare Johnson an Habitual Offender Granted, D.I. 42.
8
  Sentencing Calendar: Johnson Sentenced, D.I. 41; see Sentencing Order, D.I. 43.
9
  Motion for Postconviction Relief, D.I. 44.
10
   Petition for Writ of Mandamus, D.I. 75.
11
   Petition for an Evidentiary Hearing, D.I. 78.
12
   Motion to Stay, D.I. 81.
13
   See Matter of Johnson, 228 A.3d 139, 2020 WL 1881069 (Del. 2020) (TABLE).
14
   See 10 Del. C. § 512(b)(1)(b); DEL. SUPER. CT. CRIM. R. 62(a)(5) (stating that the Court may
refer to a Superior Court Commissioner case-dispositive motions, including postconviction relief
motions, and the Commissioner must submit “proposed findings of fact and recommendations
for the disposition, by a judge, or any such matter.”).
                                               3
On May 26, 2020, the Commissioner issued a Report, recommending that this Court

dismiss Defendant’s Petition for Writ of Mandamus as meritless, and subsequently

deny Defendant’s Petition for an Evidentiary Hearing and Motion to Stay.15 On

August 14, 2020, this Court adopted the Commissioner’s Report and dismissed

Defendant’s Petition for Writ of Mandamus and denied Defendant’s Petition for an

Evidentiary Hearing and Motion to Stay.16

       5.     On August 17, 2020, the Commissioner issued her Report and

Recommendation that Defendant’s Motion for Postconviction Relief should be

denied.17 On August 31, 2020, Defendant filed a Motion for Extension of Time to

File Objections to the Commissioners report, which this Court granted.18 On

September 17, 2020, Defendant filed his Objections to the Commissioner’s Report

and Recommendations.19 On December 22, 2020, Defendant filed a supplement to

his Objections.20 On January 22, 2021, Defendant filed a letter subsequent to the

Commissioner’s Report and Recommendation reiterating the same relief considered

by the Commissioner; “reversal” of his guilty plea, and a “proper” suppression

hearing.21   On February 25, 2021, the State filed a Response to Defendant’s


15
   Commissioner’s Report and Recommendations and Order, D.I. 92.
16
   Order Adopting Commissioner’s Report and Recommendation, D.I. 94.
17
   Commissioner’s Report and Recommendation, D.I. 96.
18
   Motion for Extension of Time, D.I. 98.
19
   Affidavit of Facts and Defendant’s Objections to Commissioner’s Report and
Recommendation, D.I. 99.
20
   Motion to Amend, D.I. 102.
21
   Defendant’s Letter, D.I. 103.
                                              4
Objections.22 On March 4, 2021, Defendant filed a Motion to Strike the State’s

Response.23

       6.     The Court first addresses Defendant’s Motion to Strike. Defendant

argues that because the State did not file its response within ten days of receiving

Defendant’s written objections, they are untimely and must be stricken. Superior

Court Criminal Rule 62(a)(5)(ii) states in pertinent part that once written objections

have been filed and served on the opposing party, the opposing party “shall then

have 10 days from service upon that party of the written objections to file and serve

a written response to the written objections.”24 If a party fails to comply with the

rule, their submissions may be subject to dismissal.25

       7.     Though the State’s response was filed after the ten-day period, the

response was not untimely. Due to the resultant delays during the Covid-19

pandemic, the Court asked the State to submit its response to Defendant’s objections

by March 1, 2021.26 The State filed its response on February 25, 2021.27 Therefore,

the State’s response was timely. As such Defendant’s Motion to Strike the State’s

Response is DENIED.


22
   State’s Response to Defendant’s Objections to Commissioner’s Report and Recommendations,
D.I. 105.
23
   Motion to Strike State’s Response, D.I. 107.
24
   DEL. SUPER. CT. CRIM. R. 62(a)(5)(ii).
25
   Id. at 62(b).
26
   Letter from Judge Vivian L. Medinilla to Allison Abessinio, DAG, D.I. 104.
27
   State’s Response to Defendant’s Objections to Commissioner’s Report and Recommendations,
D.I. 105.
                                             5
       8.      The Court now turns               to the Commissioner’s Report                   and

Recommendations that his Motion for Postconviction Relief be denied. A judge

“may accept, reject, or modify, in whole or in part, the findings of fact or

recommendations made by the Commissioner.”28 The Court conducts a de novo

review “of those portions of the report or specified proposed findings or

recommendations to which an objection is made.”29

       9.      First, as fully set out in the Commissioner’s Report, Defendant’s

Motion is procedurally barred under Superior Court Criminal Rule 61(i)(3) and (4).

Although the motion is couched as an ineffective assistance of counsel claim,

Defendant’s first argument regarding his Motion to Suppress echoes prior arguments

raised regarding the Court’s determination before trial that his Motion to Suppress

should be denied. The Court finds that such arguments have been considered and

rejected.30 For this reason, Defendant’s Motion is barred under Superior Court

Criminal Rule 61(i)(4).31 The Court also finds that the remainder of Defendant’s

claims have been waived, where Defendant failed to present them through the trial

court proceedings or on appeal. For this reason, Defendant’s motion is also barred




28
   DEL. SUPER. CT. CRIM. R. 62(a)(5)(iv).
29
   Id.
30
   Trial Calendar/Suppression Hearing: Motion Denied, D.I. 29.
31
   DEL. SUPER. CT. CRIM. R. 61(i)(4) (“Any ground for relief that was formerly adjudicated,
whether in the proceedings leading to the judgment of conviction, in an appeal, in a
postconviction proceeding, or in a federal habeas corpus proceeding, is thereafter barred.”).
                                                 6
under Superior Court Criminal Rule 61(i)(3).32 Furthermore, the Commissioner’s

Report determined that Defendant’s arguments did not meet any exceptions to these

procedural bars.33 This Court agrees.

       10.      Next, the Court addresses Defendant’s Objections. Superior Court

Criminal Rule 62(a)(5) permits the Court to refer case-dispositive motions, including

postconviction relief motions, to a Superior Court Commissioner for “proposed

findings of fact and recommendations for the disposition, by a judge, of any such

matter.”34 After the Commissioner issues a report, “any party may serve and file

written objections” to the report within ten days.35 A party failing to comply with

this ten-day limit for appeal may foreclose that party’s ability to object to the

Commissioner’s report.36 The Court considers Defendant’s appeal as a timely

objection. In considering his appeal, however, the Court finds that Defendant merely

reiterates arguments presented in his initial Motion. These have been considered

and rejected.




32
   DEL. SUPER. CT. CRIM. R. 61(i)(3) (“Any ground for relief that was not asserted in the
proceedings leading to the judgment of conviction, as required by the rules of this court, is
thereafter barred, unless the movant shows (A) [c]ause for relief from the procedural default and
(B) [p]rejudice from violation of the movant's rights.”).
33
   Commissioner’s Report and Recommendation, D.I. 96, at 8-10; see also DEL. SUPER. CT.
CRIM. R. 61(i)(5) (“The bars to relief in paragraphs (1), (2), (3), and (4) of this subdivision shall
not apply either to a claim that the court lacked jurisdiction or to a claim that satisfies the
pleading requirements of subparagraphs (2)(i) or (2)(ii) of subdivision (d) of this rule.”).
34
   DEL. SUPER. CT. CRIM. R. 62(a)(5).
35
   Id. at 62(a)(5)(ii).
36
   Id. at 62(b).
                                                  7
      IT IS SO ORDERED that Defendant’s Motion to Suppress the State’s

Response to Defendant’s Objections is DENIED. After careful consideration and

de novo review, the Court accepts and ADOPTS, in whole the Commissioner’s

Report and Recommendation for the reasons stated above. Defendant’s Appeal from

the Commissioner’s Finding of Fact and Recommendation is DENIED.



                                                /s/ Vivian L. Medinilla
                                                Vivian L. Medinilla
                                                Judge
oc:   Prothonotary
cc:   Defendant
      Department of Justice




                                       8